Citation Nr: 1544287	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  15-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether VA paid the correct amount of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to July 1953. He died in April 2012. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board is remanding the case to the RO for the development of additional evidence. The appellant has appealed for a higher amount of accrued benefits. During the Veteran's lifetime, the RO granted his claim for special monthly pension (SMP) based on the need for regular aid and attendance of another person. The RO made SMP effective from 2008. Subsequently, the RO made adjustments to the amount of the benefits based on the Veteran's medical expenses as offsets to his income.

The Veteran died in April 2012. Upon the death of an individual receiving VA benefits payments, certain persons, including the surviving spouse, shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death, under existing ratings or decisions or based on evidence in the file at the date of death, which were due and unpaid. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2015). In a May 2012 letter, the RO informed the appellant (the Veteran's surviving spouse) that the Veteran had a claim pending at the time of death. The RO indicated that the Veteran's claim could result in accrued benefits that were due and unpaid, and that the appellant could file a claim for those accrued benefits. In May 2012, the appellant filed a claim for survivor benefits, including accrued benefits.

In August 2013, the RO awarded the appellant pension as a surviving spouse in need of aid and attendance. In June 2014, the RO awarded the appellant accrued benefits, based on benefits owed to the Veteran at the time of his death. The present appeal addresses the amount of the accrued benefits.

The amount paid in VA pension benefits takes into account the Veteran's or beneficiary's income. Adjustments that are made to the income figure include subtracting unreimbursed medical expenses. See 38 U.S.C.A. §§ 501(a), 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2015). In appealing the amount of accrued benefits the RO paid, the appellant contended that certain medical expenses that the RO had not counted should have been counted. In November 2014, the RO granted some additional accrued benefits based on the Veteran's medical expenses. The RO noted that some but not all of the medical expenses reported by the appellant could be counted. The RO treated the appellant's appeal as ongoing, since not all expenses reported by the appellant were included. In April 2015, the RO paid additional accrued benefits. The RO considered the appeal continued as to the portion of the reported medical expenses that the RO still did not include.

Over the course of several actions, then, the RO has counted many, but not all, of the medical expenses the appellant has reported. The expenses still not counted, which are the subject of the remaining appeal, are expenses for treatment at Queen of the Valley Hospital in Napa, California, in 2011 and 2012.

In a November 2014 statement of the case and an April 2015 supplemental statement of the case, the RO explained that they did not count some expenses from treatment at Queen of the Valley Hospital because some of those expenses were paid before the Veteran's death and some were paid after his death. The RO explained that in order to determine which expenses created entitlement to additional accrued benefits, and which could lower the appellant's income for purposes of determining the amount of death pension, it was necessary to have documentation showing when the expenses were paid. The RO explained, in effect, that all of the medical expenses might be counted in ways that entitle the appellant to higher benefit amounts, but that information on when the expenses were paid was necessary to correctly calculate the amount of benefits. The Board therefore is remanding the case to seek the necessary information about which of the remaining medical expenses noted by the appellant were incurred prior to the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request necessary releases from the appellant. Then request from Queen of the Valley Hospital in Napa, California, records showing when the hospital received payments for treatment that the Veteran and the appellant received in 2011 and 2012.

2. Thereafter, review the expanded record and reconsider the remanded claim. If the remanded claim remains denied, issue a supplemental statement of the case and afford the appellant and her representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




